*459Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about April 4, 2013, which denied respondent-appellant’s objections to a support magistrate’s order finding that respondent willfully violated a child support order, awarding petitioner a money judgment for child support arrears, and directing a good faith payment of $20,000, unanimously affirmed, without costs.
Respondent’s admission that he failed to pay court-ordered child support constitutes prima facie evidence of a willful violation of the support order (see Matter of Powers v Powers, 86 NY2d 63, 69 [1995]). Respondent failed to rebut this prima facie evidence with competent, credible evidence of his inability to make the required payments (see id. at 69-70). Although respondent asserted that his business had failed due to the economic downturn, he failed to provide evidence of his diminished income or show that he thereafter made reasonable efforts “to obtain employment commensurate with his qualifications and experience” (Matter of Heyward v Goldman, 23 AD3d 468, 469 [2d Dept 2005] [internal quotation marks omitted]; see Matter of Maria T. v Kwame A., 35 AD3d 239, 240 [1st Dept 2006]). There is no basis to disturb the credibility findings of the magistrate (Matter of Bristene B., 102 AD3d 562 [1st Dept 2013]).
The Support Magistrate providently exercised its discretion in directing a good faith payment of $20,000 (see e.g. Matter of Gorsky v Kessler, 79 AD3d 746, 747 [2d Dept 2010]), and in awarding post-petition arrears (see Family Ct Act § 459).
We have considered respondent’s remaining arguments and find them unavailing.
Concur—Friedman, J.E, Acosta, Saxe, Feinman and Gische, JJ.